internal_revenue_service national_office technical_advice_memorandum date tam-103627-99 index numbers control number number release date district_director taxpayer’s name taxpayer’s address taxpayer’s identification no year involved date of conference legend taxpayer state dollar_figurew dollar_figurex dollar_figurey dollar_figurez a b c year year month a month b month c buyer state court issue are the proceeds that result from the sale of the right to receive lottery winnings capital_gain or ordinary_income conclusion the proceeds that result from the sale of the right to receive lottery winnings are ordinary_income facts tam-103627-99 in month a year taxpayer won the right to receive a gross pre-tax amount of dollar_figurew from the state lottery payable in a annual installments of dollar_figurex less federal_income_tax withheld the state lottery is funded by state’s investment in u s treasury zero coupon bonds which as they mature provide the funding for state’s payments to lottery winners the state lottery is the owner and beneficiary of these securities the securities are not set_aside for the exclusive benefit of the lottery winners and are not beyond the reach of other creditors of state the lottery winner receives no written formalized contract acknowledging the promise to pay the prize over a years lottery winners receive a letter from state certifying that they are winners and indicating how the prize will be paid pursuant to two approved state court petitions in month b year taxpayer sold to buyer the rights to b annual lottery payments for the sum of dollar_figurey and in month c year sold to buyer the rights to c annual lottery payment for the sum of dollar_figurez law and analysis in order to treat gain from the sale_or_exchange of an asset as capital_gain the asset disposed of must be a capital_asset as defined in sec_1221 of the internal_revenue_code sec_1221 defines the term capital_asset as property held by the taxpayer regardless of whether it is connected with the taxpayer's trade_or_business unless the property meets one of the listed exceptions sec_1221 excludes the following five categories of property from the definition of capital assets inventory property of a character which is subject_to the allowance for depreciation provided in sec_167 or real_property used in a trade_or_business certain intangible_property accounts_receivable acquired in the ordinary course of a trade_or_business and certain publications of the united_states government sec_1_1221-1 of the income_tax regulations states that the term 'capital assets' includes all classes of property not specifically excluded by sec_1221 despite sec_1221's apparent broad definition of capital_asset the supreme court has found it evident that not everything which can be called property in the ordinary sense and which is outside the statutory exclusions qualifies as a capital_asset rather the term capital_asset is to be construed narrowly in accordance with the purpose of congress to afford capital-gains treatment only in situations typically involving the realization of appreciation in value accrued over a substantial period of time and thus to ameliorate the hardship of taxation of the entire gain in one year 364_us_130 citing 287_us_103 tam-103627-99 accordingly the court has held that interests that are concededly property in the ordinary sense are not capital assets gillette motor co u s pincite see eg 313_us_28 unexpired lease p g lake inc v 356_us_260 oil_payment rights discussed infra gillette was a case in which the federal government temporarily took possession and assumed control of the taxpayer’s trucking company during world war ii the government later compensated the taxpayer for use of the facilities in the amount of the facilities’ fair rental value in its analysis the court noted that the taxpayer’s right to use its transportation facilities was a valuable property right compensable under the fifth_amendment but was nonetheless not a capital_asset within the meaning of the predecessor provisions of sec_1221 and sec_1222 the right is manifestly not of the type which gives rise to the hardship of the realization in one year of an advance in value over cost built up in several years gillette u s pincite the court held that the payment received was in substance rental payment for_the_use_of its facilities and hence was ordinary_income the court in gillette relied in part on two earlier supreme court cases that established the principle that a purported transfer of a property interest that is really an assignment of future ordinary_income it not property within the meaning of sec_1221 the earliest of these cases 313_us_28 involved a taxpayer lessor who received a lump-sum payment in consideration for the cancellation of a long-term_lease the court found that the amount received for cancellation of the lease was not a return_of_capital because the amount received was merely a substitute for rental payments which would themselves be taxed as ordinary_income accordingly the court held that the amount received in lieu of those payments also must be characterized as ordinary the substitute_for_ordinary_income theory was again applied in 356_us_260 this case was a consolidation of cases having similar facts the facts of the lead case were that a taxpayer corporation assigned an oil_payment right to its president in consideration for the cancellation of a debt owed the president the court initially set out that the purpose of the capital_gains provisions is to relieve the taxpayer from excessive tax burdens on gains resulting from a conversion of capital investments and to remove the deterrent effect of those burdens on such conversions p g lake u s pincite quoting burnet v harmel u s pincite the court then found that the assignment was not a tam-103627-99 conversion of a capital_investment because as was the case with hort the lump sum received in the amount of the canceled debt was a substitute for what would otherwise be received at a future date as ordinary_income the amount received did not represent payment for an increase in the value of income-producing property in making this determination the court was influenced by the fact that the pay-out of the oil_payment rights could be ascertained with considerable accuracy noting that the payments at issue were so assured that one of the purchasers obtained a low-interest loan secured only by the deed_of_trust of the oil_payment right in u s v midland-ross 381_us_54 the supreme court examined whether earned original_issue_discount was a capital_asset citing hort p g lake and gillette the court stated that in applying the capital_gains provisions courts exclude from capital_asset treatment property representing income items or accretions to the value of a capital_asset themselves properly attributable to income midland-ross u s pincite the court noted that earned original_issue_discount does not involve the realization of appreciation in value accrued over a substantial period of time and that the earning of discount to maturity is predictable and measurable based on this it held that earned original_issue_discount is a substitute_for_ordinary_income in this case interest which also must be characterized as ordinary_income it is instructive to compare the substitution for ordinary_income cases wherein the interest at issue is held not to be property within the meaning of sec_1221 with cases in which a capital_asset is found to have been transferred in 57_tc_15 acq 1973_2_cb_3 the court held that the sale of a shipping charter a contract to provide cargo space on the taxpayer's ships was a sale of property resulting in capital_gain although estate of shea examined the term property within the meaning of sec_1231 the term has the same meaning under sec_1221 as it has under sec_1231 see 423_f2d_494 9th cir cert_denied 400_us_848 in its holding the court stressed that the value of the charter was not primarily due to the inherent right to earn future income within it rather the value was determined by its rate as compared to prevailing market rates thus the difference between the amount_paid for the charter and the amount received upon its disposition represented appreciation in value over time due purely to the action of market forces this was precisely the type of profit for which capital_gain treatment is intended the court reasoned citing gillette tam-103627-99 in 324_f2d_56 5th cir the taxpayer transferred to a patent holder the exclusive feature of a grant to the taxpayer of a license to practice a patent for hire the court recognized that all payments for income-producing property are substitutes for ordinary_income in the sense that the value of any property is the discounted_present_value of the future stream of income it is estimated it will produce however the court concluded that in this case the transfer was the transfer of a right to earn income as distinguished from a right to earned_income to be paid in the future and hence was property within the meaning of sec_1221 in a case similar to dresser it was held without elaboration that a taxpayer may not convert ordinary_income into capital_gain by selling his dividend right 131_f2d_50 6th cir in that case the income was already earned and only had to be collected in ferrer v 304_f2d_125 2d cir the taxpayer held and later disposed of a lease from a playwright of a right to produce a play a negative right to prevent disposition of film rights until after production of the play and the affirmative right to receive a stated percentage of film proceeds the court acknowledged the difficulty in determining whether a property interest is property that constitutes a capital_asset within the meaning of sec_1221 but went on to determine that courts generally have found a taxpayer who transferred an estate in an encumbrance on or an option to acquire an interest in property which if itself held would be a capital_asset to have transferred property that is a capital_asset those cases are to be distinguished from others in which the taxpayer merely had an opportunity to obtain periodic receipts of income by dealing with another by rendering service or by virtue of an ownership of a larger estate the court held that because the lease of the play and the negative right to prevent disposition of film rights represented equitable interests in the copyright of the play those interests were property within the meaning of sec_1221 the disposition of which resulted in capital_gain the taxpayer's right to receive a percentage of film proceeds on the other hand did not represent an equitable interest but merely a right to future ordinary_income accordingly the proceeds received upon the disposition of that right must be taxed as ordinary_income the instant case is distinguishable from those cases in which property constituting a capital_asset was found unlike the taxpayer in estate of shea the payment that taxpayer received did not represent appreciation in value over time due to market forces but was merely the discounted_present_value of her future tam-103627-99 ordinary_income stream unlike the taxpayer in dresser taxpayer did not transfer the right to earn income the income at issue was already earned and merely had to be collected like the taxpayer in rhodes’ estate taxpayer cannot covert future ordinary_income into current capital_gain by anticipatory transfer unlike the taxpayer in ferrer with respect to that taxpayer’s interests in the lease of the play and the negative power to prevent disposition of film rights taxpayer does not have an equity_interest in the lottery winnings the state lottery is the owner and beneficiary of the treasury securities used to fund the lottery taxpayer’s situation is more analogous to that of the taxpayer in ferrer with respect to his right to receive a percentage of film proceeds because that interest as here is merely a right to receive future ordinary_income based on the above we conclude that taxpayer realized ordinary_income on the sale of her lottery winnings like the taxpayers in hort and p g lake what taxpayer received was a lump-sum payment in exchange for the transfer of a future ordinary_income stream like the taxpayers in hort p g lake gillette and midland-ross what taxpayer received was a substitute_for_ordinary_income those cases dictate that the amount received upon the sale of an ordinary_income stream is a substitute_for_ordinary_income and must be taxed as ordinary_income taxpayer’s assignment of her lottery winnings was not a conversion of a capital_investment the amount received did not represent payment for an increase in the value of income- producing property indeed taxpayer did not hold income producing property but merely the right to collect an ordinary_income stream like the oil_payment right in p g lake and the earned original_issue_discount in midland-ross the lottery payment right is predictable measurable and can be ascertained with considerable accuracy in short taxpayer simply converted future ordinary_income into present income accordingly the lump-sum received upon that conversion must be characterized as ordinary_income - end -
